Reversed and remanded by published opinion. Senior Judge Clarke wrote the opinion. Judge Murnaghan wrote a concurring opinion. Judge Williams wrote a dissenting opinion.
OPINION
CLARKE, Senior District Judge.
Thirteen disabled Maryland state prisoners (collectively Appellants) incarcerated at Roxbury Correctional Institution (RCI) at Hagerstown, Maryland, brought suit against RCI, the Maryland Department of Public Safety and Correctional Services (MDPSCS), Richard Lanham, the Commissioner of the Maryland Division of Correction, and John P. Galley, the Warden of RCI (collectively Appellees), alleging that Appellees violated Title II of the Americans with Disabilities Act (ADA), see 42 U.S.C.A. §§ 12131-12165 (West 1995 & Supp.1997); and § 504 of the Rehabilitation Act of 1973, see 29 U.S.C.A. § 794 (West Supp.1997). This case was originally before the Court on appeal from a grant of summary judgment in favor of Appellees. Based on our analysis of the statutes under the clear statement rule, and in light of our decision in Torcasio v. Murray, 57 F.3d 1340 (4th Cir.1995), we found that the ADA and the Rehabilitation Act do not apply to state prisons. We affirmed the judgment of the district court, see Amos v. Md. Dept. of Pub. Safety & Corr. Serv., 126 F.3d 589 (4th Cir.1997) (Amos I), and Appellants petitioned the Supreme Court of the United States for certiorari. On June 22, 1998, the Supreme Court granted certiorari, vacated our opinion in Amos I, and remanded in light of the Supreme Court’s decision in Pennsylvania Dept. of Corr. v. Yeskey, 524 U.S. 206, 118 S.Ct.
*2151952, 141 L.Ed.2d 215 (1998). See Amos v. Md. Dept, of Pub. Safety & Corr. Serv., — U.S. —, 118 S.Ct. 2339, 141 L.Ed.2d 710 (1998).1
I.
In Yeskey, a state prisoner had been denied admission to a Motivational Boot Camp Program because of his medical history of hypertension. The Supreme Court affirmed the Third Circuit’s opinion that the ADA does apply to state prisons, stating explicitly that Congress drafted the ADA in unambiguous terms. Based on the unambiguous text of the statute, the Court held that Congress clearly intended to include state prisons within the scope of the ADA. See Yeskey, 118 S.Ct. at 1953-54. Although the Court ruled that Congress intended for the ADA and Rehabilitation Act to apply to state prisons, the Court expressly declined to rule on the issue of whether application of the ADA to state prisons is a constitutional exercise of Congress’ legislative power, either under § 5 of the Fourteenth Amendment or the Commerce Clause. Id. at 1956.
By Order of July 10, 1998, after this Court regained jurisdiction over Amos I on remand, we directed both parties to file supplemental briefs addressing the issue of the constitutionality of the application of the ADA and Rehabilitation Act to state prisons. Both Appellants and Appel-lees, as well as the United States as inter-venor and several amicus curiae, filed briefs addressing the issue.2 Being bound to reject our panel’s previous opinion in Amos I, and to follow instead the direction of the Supreme Court,3 we must now base our analysis of the statutes’ constitutionality on the premise that Congress did intend for the ADA and the Rehabilitation Act to apply to state prisons. Under such analysis, we hold that Congress did in fact act constitutionally when it enacted the ADA and the Rehabilitation Act pursuant to its enforcement powers under § 5 of the Fourteenth Amendment with the intent that the statutes apply to state prisons.
Before we go further, however, we note that with our holding today, we continue to have our reservations, stated in Torcasio and Amos I, about the far-reaching and serious implications for the management of state prisons that will result from application of these Acts to those institutions. We agree with the Seventh Circuit that
*216[i]t might seem absurd to apply the Americans with Disabilities Act to prisoners. Prisoners are not a favored group in society; the propensity of some of them to sue at the drop of a hat is well known; prison systems are strapped for funds; the practical effect of granting disabled prisoners rights of access that might require costly modifications of prison facilities might be the curtailment of educational, recreational, and rehabilitative programs for prisoners, in which event everyone might be worse off ....
Crawford v. Indiana Dept. of Corrections, 115 F.3d 481, 486 (7th Cir.1997). Our job today, however, is simply to decide whether Congress, in pursuing its clear' objective, exceeded its constitutional authority. Since we hold that Congress acted constitutionally under its Fourteenth Amendment enforcement powers, our opinion as to the prudence of Congress’ choice to make the statutes applicable to state prisons is irrelevant.4
II.
When Congress enacted the ADA, it “invoke[d] the sweep of congressional authority, including the power to enforce the fourteenth amendment ... in order to address the major areas of discrimination faced day-to-day by people with disabilities.” 42 U.S.C.A. § 12101(b)(4) (West 1995). Thus, we begin our analysis with the Equal Protection Clause and § 5 of the Fourteenth Amendment, noting, as we did in Amos I, that “because Congress has directed that Title II of the ADA be interpreted in a manner consistent with § 504 of the Rehabilitation Act, see 42 U.S.C.A. §§ 12134(b), 12201(a) (West 1995), we combine the analysis of the prisoners’ ADA and Rehabilitation Act claims.” Amos I, 126 F.3d at 593, n. 2 (citing Shafer v. Preston Mem’l Hosp., 107 F.3d 274, 276, n. 3 (4th Cir.1997); Doe v. University of Md. Med. Sys. Corp., 50 F.3d 1261, 1264, n. 9 (4th Cir.1995); Tyndall v. National Educ. Ctrs., Inc., 31 F.3d 209, 213, n. 1 (4th Cir.1994)). We also note that although § 504 of the Rehabilitation Act does not state explicitly that it was enacted pursuant to § 5 of the Fourteenth Amendment, the Supreme Court has stated in dicta that “[t]he Rehabilitation Act was passed pursuant to § 5 of the Fourteenth Amendment.” Welch v. Texas Dept. of Highways & Pub. Transp., 483 U.S. 468, 472, n. 2, 107 S.Ct. 2941, 97 L.Ed.2d 389 (1987) (citing Atascadero State Hospital v. Scanlon, 473 U.S. 234, 244-15, n. 4, 105 S.Ct. 3142, 87 L.Ed.2d 171 (1985)).
A.
Congress has the power to protect classes of persons from arbitrary discrimination by the States. This power is rooted in the Equal Protection Clause of § 1 of the Fourteenth Amendment to the United States Constitution which guarantees that no State shall “deny to any person within its jurisdiction the equal protection of the laws.” The Supreme Court has stated that the Equal Protection Clause “is essentially a direction that all persons similarly situated should be treated alike.” City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985). The Supreme Court has specifically found that the Equal Protection Clause protects the physically and mentally disabled from arbitrary discrimination by the States, even though the disabled do not themselves constitute a suspect or quasi-suspect class of persons. Id. at 446, 105 S.Ct. 3249.
Section 5 of the Fourteenth Amendment grants to Congress the power to enforce *217the mandates of the Equal Protection Clause through legislation that is aimed at remedying or preventing violations of the Amendment. This remedial power has traditionally been quite broad, not only in the context of racial discrimination and voting rights, but in other areas of discrimination as well. See, e.g., City of Rome v. United States, 446 U.S. 156, 100 S.Ct. 1548, 64 L.Ed.2d 119, reh’g denied, 447 U.S. 916, 100 S.Ct. 3003, 64 L.Ed.2d 865 (1980); Fitzpatrick v. Bitzer, 427 U.S. 445, 96 S.Ct. 2666, 49 L.Ed.2d 614 (1976); Oregon v. Mitchell, 400 U.S. 112, 91 S.Ct. 260, 27 L.Ed.2d 272 (1970), reh’g denied, 401 U.S. 903, 91 S.Ct. 862, 27 L.Ed.2d 802 (1971); Katzenbach v. Morgan, 384 U.S. 641, 86 S.Ct. 1717, 16 L.Ed.2d 828 (1966); South Carolina v. Katzenbach, 383 U.S. 301, 86 S.Ct. 803, 15 L.Ed.2d 769 (1966); Ex parte Virginia, 100 U.S. 339, 345-46, 25 L.Ed. 676 (1879). In the voting rights context, the Supreme Court has declared § 5 to be “a positive grant of legislative power authorizing Congress to exercise its discretion in determining whether and what legislation is needed to secure the guarantees of the Fourteenth Amendment.” Katzenbach v. Morgan, 384 U.S. at 651, 86 S.Ct. 1717.
Congress’ enforcement power is not without limits, and the Supreme Court has recently attempted to define and clarify the limits of Congress’ § 5 power in the case of City of Boerne v. Flores, 521 U.S. 507, 117 S.Ct. 2157, 138 L.Ed.2d 624 (1997), where the Court stated that under § 5, “Congress’ discretion is not unlimited, however, and the courts retain the power, as they have since Marbury v. Madison, to determine if Congress has exceeded its authority under the Constitution.” Boerne, 117 S.Ct. at 2172. In Boerne, the Supreme Court struck down the Religious Freedom Restoration Act of 1993 (RFRA), see 42 U.S.C.A. § 2000bb et seq. (West 1994 & Supp.1998), an act which Congress passed pursuant to its Fourteenth Amendment enforcement powers, and in direct response to the Supreme Court’s decision of Employment Div., Dept. of Human Resources of Oregon v. Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876, reh’g denied, 496 U.S. 913, 110 S.Ct. 2605, 110 L.Ed.2d 285 (1990). In Smith, the Court had held that the Free Exercise Clause of the First Amendment does not require States to justify by a compelling interest generally applicable, neutral laws that coincidentally burden religious practices. See Smith, 494 U.S. at 884-86, 110 S.Ct. 1595. Thus, Smith essentially lowered the standard for judicial review of generally applicable, neutral laws that burden religion. In direct response to Smith, and in an attempt to remedy supposed harms to the free exercise of religion, Congress passed RFRA, which required all laws that burden a group’s religion, even neutral laws of general applicability, to be narrowly tailored and justified by a compelling interest. See 42 U.S.C. § 2000bb-1.
In striking down RFRA, the Supreme Court admonished that § 5 of the Fourteenth Amendment grants Congress only the power to enforce the Fourteenth Amendment and not the power to define the substance of the Amendment since “[t]he design of the Amendment and the text of § 5 are inconsistent with the suggestion that Congress has the power to decree the substance of the Fourteenth Amendment’s restrictions on the States.” Boerne, 117 S.Ct. at 2164. Thus, Congress’ power is remedial and not substantive in nature. The Boeme Court had the foresight to recognize that distinguishing between laws that remedy or prevent unconstitutional conduct and laws that operate to define constitutional rights substantively is a difficult task, and in an effort to guide lower courts in analyzing laws passed under § 5, the Court crafted its “congruence and proportionality” test for deciding whether Congress has acted outside the scope of the Fourteenth Amendment. In order for laws to qualify as remedial under the Fourteenth Amendment, according to Boeme, “[tjhere must be a congruence and proportionality between the injury to be prevented or *218remedied and the means adopted to that end.” Id. (internal quotation and citation omitted). Thus, as the Tenth Circuit has aptly interpreted Boerne, “[i]f the legislation at issue imposes burdens far greater than the seriousness of any demonstrated constitutional injury requiring such measures, then the legislation does not remediate the constitutional violation but creates substantive change in constitutional protections.” Migneault v. Peck, 158 F.3d 1131, 1137 (10th Cir.1998) (citing Boerne, 117 S.Ct. at 2163-70).
The Court applied its congruence and proportionality test to RFRA and found that the broad sweeping and constitutionally demanding tests set up by RFRA totally lacked the necessary congruence and proportionality to the harm the statute purported to remedy. Finding no evidence in the record of “modern instances of generally applicable laws passed because of religious bigotry,” Boeme, 117 S.Ct. at 2169, the Court found the statute to be “so out of proportion to a supposed remedial or preventative object that it cannot be understood as responsive to, or designed to prevent, unconstitutional behavior.” Id. at 2170. Thus, by creating substantive and not remedial legislation, Congress exceeded its remedial legislative powers under § 5 of the Fourteenth Amendment.
Since Congress purported to exercise its Fourteenth Amendment enforcement powers when enacting the ADA, see 42 U.S.C.A. § 12101(a)(7), (b)(4) (West 1995), we analyze the question of its constitutionality under Boeme’s test for congruence and proportionality. Having examined, among other things, the statute itself, portions of its legislative history, see 42 U.S.C. § 12101; S.Rep. No. 101-116, at 7-8 (1989); H.R.Rep. No. 101-485, pt. 2, at 28-31 (1990); H.R.Rep. No. 101-485, pt.l, at 24 (1990), and the opinions of our sister circuits that have addressed the issue, see Crawford v. Indiana Dep’t of Corrections, 115 F.3d 481 (7th Cir.1997); Clark v. California, 123 F.3d 1267 (9th Cir.1997), cert. denied, — U.S.-, 118 S.Ct. 2340, 141 L.Ed.2d 711 (1998); Coolbaugh v. Louisiana, 136 F.3d 430 (5th Cir.), cert. denied, — U.S. -, 119 S.Ct. 58, 142 L.Ed.2d 45 (1998); Kimel v. Florida Bd. of Regents, 139 F.3d 1426 (11th Cir.1998), cert. granted, — U.S. --, 119 S.Ct. 901, 142 L.Ed.2d 901 (1999); Seaborn v. Florida, 143 F.3d 1405 (11th Cir.1998), cert. denied, — U.S.-, 119 S.Ct. 1038, 143 L.Ed.2d 46 (1999); see also Autio v. AFSCME Local 31S9, 157 F.3d 1141 (8th Cir.1998) (en banc), we hold that Congress did not exceed its authority under § 5 of the Fourteenth Amendment when it enacted the ADA to remedy discrimination against disabled persons, including disabled state prisoners.
B.
The first question to be decided is whether the ADA, as enacted, is remedial or substantive in nature. We note again that the Supreme Court has found that the Equal Protection Clause protects the physically and mentally disabled from arbitrary discrimination by the States. City of Cleburne, 473 U.S. at 446, 105 S.Ct. 3249. It also protects prisoners from arbitrary discrimination. See Turner v. Safley, 482 U.S. 78, 84, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987) (“Prison walls do not form a barrier separating prison inmates from the protections of the Constitution.”). As the Seventh Circuit has aptly noted, “[although the special conditions of the prison setting license a degree of discrimination that would not be tolerated in a free environment, there is no general right of prison officials to discriminate against prisoners on grounds of race, sex, religion, and so forth.” Crawford, 115 F.3d at 486 (7th Cir.1997) (internal citations omitted). Thus, if arbitrary discrimination against disabled inmates exists, then Congress has the power to enact legislation that remedies or prevents such violations of disabled inmates’ equal protection rights.
When enacting the ADA, Congress made several findings of both past and
*219present discrimination against the disabled in the country’s general population that it determined violated the Equal Protection Clause. See 42 U.S.C. § 12101(a)(2)-(a)(3), (a)(5)-(a)(6); H.R.Rep. No. 101-485, pt.2, at 22, 30, 42 (1990), reprinted in 1990 U.S.C.C.A.N. 267, 303, 311-12, 324. Congress determined that “the exclusion of persons with disabilities from government facilities, programs, and benefits was a result of past and on-going discrimination.” (Intervenor S. Br. at 18). We are compelled to give some deference to the record of Congress’ factual findings, and to Congress’ determination that the ADA is an appropriate remedy to the harms it found to exist. We reiterate the Supreme Court’s observation that “the line between measures that remedy or prevent unconstitutional actions and measures that make a substantive change in the governing law is not easy to discern” and as such “Congress must have wide latitude in determining where it lies.... ” Boerne, 117 S.Ct. at 2164. Further, with respect to the disabled, the Court has stated that “[h]ow this large and diversified group is to be treated under the law is a difficult and often a technical matter, very much a task for legislators guided by qualified professionals and not by the perhaps ill-informed opinions of the judiciary.” City of Cleburne, 473 U.S. at 442-43, 105 S.Ct. 3249. Thus, while we are mindful that our deference to the judgment of Congress must not be blind, we are also aware that even after Boeme, a great deal of deference must still be given to Congress, especially in the face of a fully developed evidentiary record of discrimination. Such a record exists with respect to the ADA. Unlike RFRA, which the Court found to be totally unsupported by evidence or examples of present-day religious discrimination by States, see Boerne, 117 S.Ct. at 2169, the ADA’s legislative history is replete with examples of discrimination against the disabled in the free world.
Even if the legislative record lacked specific findings of discrimination with regard to state prison inmates, that would not change our finding that the ADA is remedial and not substantive legislation with respect to state prisons.5 It would be obtuse for us to believe that the discrimination Congress found to be so pervasive in the free world automatically stops at the prison gates. Furthermore, as the Seventh Circuit has noted,
[disabled prisoners] have the same interest in access to the programs, services and activities available to the other inmates of their prison as disabled people on the outside have to the counterpart programs, services, and activities available to free people. They have no right to more services than the able-bodied inmates, but they have a right, if the Act is given its natural meaning, not to be treated even worse than those more fortunate inmates.
Crawford, 115 F.3d at 486.
In light of the legislative history and the stated purpose of the ADA, we must conclude that the ADA, even with respect to state prison inmates, is indeed adequately justified as remedial legislation and therefore fully within the scope of Congress’ enforcement power under the Fourteenth Amendment.
We cannot, however, stop our inquiry with the mere conclusion that the ADA is remedial in nature. We must also decide whether the sweep of the ADA’s remedy takes it outside the scope of the Fourteenth Amendment. We believe it does *220not. The scope of the ADA is limited to the unconstitutional conduct that it is aimed at preventing. It does not, as RFRA did, “[displace] laws and [prohibit] official actions of almost every description and regardless of subject matter.” Boeme, 117 S.Ct. at 2170. Even if, however, the application of the ADA to state prisons may incidentally affect some conduct by prison officials that is otherwise constitutional, such an incidental burden does not necessarily invalidate the statute. As the Boeme Court stated, “legislation which deters or remedies constitutional violations can fall within the sweep of Congress’ enforcement power even if in the process it prohibits conduct which is not itself unconstitutional and intrudes into ‘legislative spheres of autonomy previously reserved to the States.’ ” Id. at 2169 (quoting Fitzpatrick v. Bitzer, 427 U.S. 445, 455, 96 S.Ct. 2666, 49 L.Ed.2d 614 (1976)). That penal institutions may have to modify some of their otherwise constitutional practices in order to comply with the ADA does not make the ADA unconstitutional in light of the discrimination it aims to curtail.
We cannot lose sight of the fact that the ADA limits itself by only requiring that a penal institution make “reasonable” accommodations for the disabled that are not unduly burdensome. The ADA, unlike RFRA, is not attempting to impose a strict scrutiny standard on all state laws or actions in the absence of evidence of discrimination. The Supreme Court objected in large part to RFRA because “[t]he stringent test RFRA demands of state laws reflects a lack of proportionality or congruence between the means adopted and the legitimate end to be achieved.” Boeme, 117 S.Ct. at 2171. The ADA dictates no such stringent test. Rather, the ADA seeks to impose a scheme that will adequately prevent or remedy a well-documented problem of discrimination without unduly burdening the state prison system. It subjects some laws and official actions to a “reasonable accommodation” requirement only to the point that the accommodation is not unduly burdensome. Such a scheme, unlike RFRA, does not redefine or expand prisoners’ constitutional protections, but simply proportionally acts to remedy and prevent documented constitutional wrongs.
C.
Appellees agree that in design, the ADA passes muster as remedial and not substantive legislation, but they argue that the effect of applying the ADA to state prison inmates will take it out of the scope of § 5 unless this Court follows the lead of the Ninth Circuit and holds that the ADA is only constitutional if it is limited by the holding in Turner v. Safley, 482 U.S. 78, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987).6 See Gates v. Rowland, 39 F.3d 1439 (9th Cir. 1994).
This Court has already commented unfavorably on the Ninth Circuit’s approach in Gates. See Amos I, 126 F.3d at 600. We still decline to use that approach now. For us to graft the standards for review of prisoners’ constitutional claims onto these statutes would be for us essentially to rewrite what the Supreme Court has deemed to be unambiguous statutory language. See Yeskey, 118 S.Ct. at 1953-53. We cannot engage in such apractice. See, e.g., Seminole Tribe of Florida v. Florida, 517 U.S. 44, 75, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996) (“Nor are we free to rewrite the statutory scheme in order to approximate what we think Congress might have wanted had it known that [the provision at issue] was beyond its authority. If that effort is to be made, it should be made by Congress, and not by the federal courts.”); Honig v. Doe, 484 U.S. 305, 323, 108 S.Ct. 592, 98 L.Ed.2d 686 (1988) (“The language *221of [the statute] is unequivocal.... Faced with this clear directive, ... we decline petitioner’s invitation to rewrite the statute.”); Louisiana Public Service Com’n v. F.C.C., 476 U.S. 355, 376, 106 S.Ct. 1890, 90 L.Ed.2d 369 (1986) (“As we so often admonish, only Congress can rewrite this statute.”). Our failure to borrow the Turner standard does not condemn the ADA in the prison context. For the reasons discussed above, even as applied to prisons we find that the ADA is a valid exercise of Congress’ Fourteenth Amendment enforcement power under the Boeme congruence and proportionality test.
Appellees next contend that the Department of Justice Regulations (regulations) accompanying the ADA and § 504 of the Rehabilitation Act render the statutes too broad-sweeping to survive analysis under Boeme, and urge us to reject the regulations as they apply to state prisons. (Appellants’ S. Br. at 23, n.14).
With regard to the amount of deference due to regulations promulgated by administrative agencies, the Supreme Court has stated that if, in an unambiguous statute, Congress makes “an express delegation of authority to [an] agency to elucidate a specific provision of [a] statute” then “[s]uch legislative regulations are given controlling weight unless they are arbitrary, capricious, or manifestly contrary to the statute.” Chevron v. Natural Resources Defense Council, 467 U.S. 837, 843 — 44, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984) (citations omitted).
In the case of the ADA and § 504 of the Rehabilitation Act, statutes the Supreme Court has declared to be unambiguous, Congress has made an express delegation by directing the Department of Justice (DOJ) to promulgate implementing regulations for the statutes. See 29 U.S.C.A. § 794(a) (West 1999); 42 U.S.C.A. § 12134 (West 1995). Congress incorporated § 504 of the Rehabilitation Act’s implementing regulations into Title II of the ADA. See 42 U.S.C.A. § 12201(a) (West 1995). As such, this Court must afford a great deal of deference to the DOJ’s interpretation of these statutes, even if that interpretation is somewhat detailed and intrusive into the normal operations of prisons. We cannot reject the regulations wholesale because they are neither clearly contrary to Congress’ “unambiguous” intent that these statutes apply to state prisons, nor are they arbitrary or capricious. In fact, many of the regulations have a certain degree of flexibility that will allow state prison authorities the latitude to exercise their own judgment in devising a scheme that will satisfy both prison authorities’ concerns for issues such as safety and Congress’ demand for reasonable accommodation. The regulations provide methods by which entities will be sure to come into compliance with the statutes, but they allow for entities such as state prisons to develop their own methods of complying with the statutes.7 This is not to say that all the regulations promulgated under the ADA will be constitutional. The constitutionality of each regulation will require a careful case-by-case analysis of each regulation as challenges to specific regulations arise.8
*222' In finding that the regulations in general do not extend the reach of the ADA too far, we are mindful of the traditional policy of judicial restraint with regard to decisions involving prison administration in the context of constitutional rights, see Procunier v. Martinez, 416 U.S. 396, 405, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974), overruled on other grounds by Thornburgh v. Abbott, 490 U.S. 401, 109 S.Ct. 1874, 104 L.Ed.2d 459 (1989); Turner v. Safley, 482 U.S. at 84-85, 107 S.Ct. 2254, and the deference due to prison authorities with regard to their decisions on how best to administer their institutions. In counseling deference to appropriate prison authorities in the context of prisoners’ constitutional rights, the Supreme Court has recognized that “[rjunning a prison is an inordinately difficult undertaking that requires expertise, planning, and the commitment of resources, all of which are peculiarly within the province of the legislative and executive branches of the government.” Turner v. Safley, 482 U.S. at 84-85, 107 S.Ct. 2254.
While in the case of the ADA and the Rehabilitation Act we are concerned with the interpretation of statutory and not constitutional rights, and while we still decline to graft the standard for constitutional claims onto the ADA and Rehabilitation Act, we nonetheless feel that in the special context of prison administration, prison officials’ judgments of what is “reasonable” or “undue” with regard to prisons are due some amount of deference. We find it appropriate to note here our agreement with the Seventh Circuit’s statement that
[tjerms like “reasonable” and “undue” are relative to circumstances, and the circumstances of a prison are different from those of a school, an office, or a factory, as the Supreme Court has emphasized in the parallel setting of prisoner’ constitutional rights. E.g., Turner v. Safley ... 482 U.S. at 84-91, 107 S.Ct. at 2259-63.
Crawford, 115 F.3d at 487. Thus, while courts deciding the meaning of “reasonable” and “undue” should afford the necessary amount of deference to the DOJ and its regulations, the courts should also consider the learned opinions of the prison experts charged with running the prisons.
This permissible deference to prison authorities, however, must be balanced with the great deal of deference due the DOJ in this area, since Congress has spoken through the DOJ with respect to interpretation of the ADA. We note, however, that the courts cannot simply defer blindly to either the decisions of the DOJ or to those of prison officials. We emphasize that neither the DOJ nor prison authorities themselves ultimately determine what type of accommodation is “reasonable” or when an accommodation becomes an “undue burden” on a particular institution. Certainly there will be conflicts between the views of the DOJ and prison authorities with respect to what is a “reasonable accommodation,” but it is and always has been the job of the courts to reconcile such conflicting interpretations by considering all the unique surrounding facts and circumstances and attempting to balance the interests at stake in making the ultimate statutory interpretation.
D.
For the reasons stated above, we hold that Congress acted within its constitution*223ally granted powers when it enacted the ADA and § 504 of the Rehabilitation Act pursuant to § 5 of the Fourteenth Amendment.
III.
We next come to the issue of whether the application of the ADA and § 504 of the Rehabilitation Act is a valid exercise of Congress’ authority under the Commerce Clause. We find it unnecessary to reach this issue, however, since we have already found the statutes to be a valid exercise of Congress’ authority under the Fourteenth Amendment.9
IV.
Finally, we reach the issue of sovereign immunity. The State of Maryland is entitled under the 11th Amendment of the United States Constitution to immunity from suit under the ADA unless Congress has validly abrogated that immunity. The analysis is a two step process, since “[i]n order to determine whether Congress has abrogated the States’ sovereign immunity, we ask two questions: first, whether Congress has unequivocally expressed its intent to abrogate the immunity; ... and second, whether Congress has acted pursuant to a valid exercise of power.” Seminole Tribe of Florida v. Florida, 517 U.S. at 55, 116 S.Ct. 1114 (internal quotations and citations omitted).
The defense of sovereign immunity is not available to Appellees in this case, as Appellees concede in their brief. (Appellees’ S. Reply Br. at 37). Since neither party disputes that Congress, through 42 U.S.C. § 12202, unequivocally expressed its intent to abrogate the States’ sovereign immunity under the ADA, and since we have held today that the ADA is a valid exercise of Congress’ power under the Fourteenth Amendment, we rule that the State of Maryland’s sovereign immunity has been validly abrogated and the State is subject to suit in this case. Since the District Court granted summary judgment in this case based on the incorrect conclusion that the ADA and Rehabilitation Act do not apply to state prisons, we do not have an adequately developed record of the facts surrounding the Appellants’ statutory claims to make a determination about whether Appellees violated Appellants’ statutory rights. We must, therefore, remand to the District Court for determination of the Appellants’ statutory claims on their merits.
V.
For the foregoing reasons, we find that application of the ADA and the Rehabilitation Act to state prisons is a valid exercise of Congress’ legislative powers under § 5 of the Fourteenth Amendment and that the Appellees are validly subject to suit under these statutes.

REVERSED AND REMANDED


. Appellants also brought claims based on alleged violations of their constitutional rights under the Eighth Amendment of the United States Constitution. The district court granted summary judgment in favor of Appellees on that claim, as well, and we affirmed. See Amos I, 126 F.3d at 611. Since Appellants did not petition the Supreme Court for certio-rari on this Court's ruling on the Eighth Amendment claims, these claims are no longer before the Court and will not be addressed further.


. Although the issue of the constitutionality of applying the ADA and Rehabilitation Act to state prisons was not raised below, we exercise our limited discretion to consider the issue on appeal in light of the fact that the constitutionality of this federal statute is purely a question of law, both parties have fully briefed the issue, and its resolution at this stage will advance and expedite the progress of this litigation. See United States v. Presley, 52 F.3d 64, 67 (4th Cir.), cert. denied, 516 U.S. 891, 116 S.Ct. 237, 133 L.Ed.2d 165 (1995); Pinney Dock & Transport Co. v. Penn Cent. Corp., 838 F.2d 1445, 1461 (6th Cir.), cert. denied, 488 U.S. 880, 109 S.Ct. 196, 102 L.Ed.2d 166 (1988) (when resolution of issue not presented below will “materially advance the progress of [the] already protracted litigation, [courts of appeal] should address it” if the issue has been "presented with sufficient clarity and completeness”); Hormel v. Helvering, 312 U.S. 552, 557, 61 S.Ct. 719, 85 L.Ed. 1037 (1941) (court of appeals has discretion to deviate from normal rule of procedure and hear issues not raised below in exceptional cases or particular circumstances).


.See Etheridge v. Norfolk & Western Ry. Co., 9 F.3d 1087, 1090 (4th Cir.1993) (“A decision of a panel of this court becomes the law of the circuit and is binding on other panels unless it is overruled by a subsequent en banc opinion of this court or a 'superceding contrary decision of the Supreme Court' ”) (quoting Busby v. Crown Supply, Inc., 896 F.2d 833, 840-41 (4th Cir. 1990)).


. Also irrelevant to our determination of the statutes' constitutionality is the possibility of an increase in frivolous prisoner litigation. As the United States aptly states in its supplemental reply brief, "Congress has elected to address that separate problem of frivolous prisoner suits by enacting the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat, 1321 (1996), instead of by excluding prisoners from the ADA's protections.” (In-tervenor S. Reply Br. at 16, n.10).


. In any event, Congress did gather evidence on arbitrary discrimination against the disabled in prisons. Several House and Senate subcommittees received into evidence the United States Commission on Civil Rights Report, Accommodating the Spectrum of Individual Abilities (1983). See Sen. Rep. No. 101-116 at 6 (1989); H.R.Rep. No. 101-485(11) at 28 (1990), reprinted in 1990 U.S.C.C.A.N. 303, 310. This report pointed to "[inadequate treatment and rehabilitation programs [for the disabled] in penal and juvenile facilities," and "[inadequate ability to deal with physically handicapped accused persons and convicts (e.g., accessible jail cells and toilet facilities).”


. Turner addressed the standard of judicial review of state prison inmates’ constitutional claims of violations of equal protection. The Court held that "when a prison regulation impinges on inmates’ constitutional rights, the regulation is valid if it is reasonably related’ to legitimate penological interests.” Turner v. Safley, 482 U.S. at 89, 107 S.Ct. 2254.


. As United States correctly points out in its supplemental reply brief, (Intervenor S. Reply Br. at 14), Regulation 28 C.F.R. § 35.151(a) states that construction or alterations made after January 26, 1992, should be "readily accessible to and usable by individuals with disabilities.” The regulation states construction that complies with either of two codes will comply with the ADA. The regulation also dictates, however, that "[departures from particular requirements of either standard by the use of other methods shall be permitted when it is clearly evident that equivalent access to the facility or part of the facility is thereby provided.” 28 C.F.R. § 35.151(c).


. We feel compelled to note here that since this panel heard this case, the Fourth Circuit has announced its opinion in the case of Brown v. North Carolina Div. of Motor Vehicles, 166 F.3d 698, 705 (4th Cir. 1999), reh’g en banc denied. In Brown, the Fourth Circuit struck down as unconstitutional a regulation promulgated under the ADA. After careful consideration of the opinion in Brown, we conclude that the decision in Brown does not *222control the issue before us in Amos. The panel in Brown considered the validity of a specific regulation promulgated under the ADA, and not the constitutionality of the ADA itself as applied to state agencies. Although the majority in Brown does question Congress' authority with respect to the ADA itself, see Brown, 166 F.3d at 708, the majority does not go so far as to hold that the ADA is unconstitutional. Therefore, we continue to adhere to our position that Congress acted within its § 5 authority when it enacted the ADA with the intent that it apply to state prisons. We emphasize again, however, that in affirming Congress’ general exercise of its authority in adopting the ADA with the intent that it apply to state prisons, we do not automatically affirm the constitutionality of all regulations promulgated under the ADA by the DOJ.


. Appellants urge us to rule on the constitutionality of § 504 of the Rehabilitation Act under the Spending Clause. Even if we did find it necessary to rule on this issue, which we do not, we would be unable to do so due to the lack of evidence in the record on the status of federal funding made available to and accepted by RCI.